Citation Nr: 1728201	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected lumbosacral strain prior to April 18, 2016.  

2.  Entitlement to an increased rating in excess of 40 percent for service-connected lumbosacral strain since April 18, 2016

3.  Entitlement to a compensable rating for bilateral lower extremity sciatic nerve radiculopathy prior to April 18, 2016.  

4.  Entitlement to an increased initial disability rating in excess of 10 percent for service-connected bilateral lower extremity sciatic nerve radiculopathy since April 18, 2016. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a June 2016 decision, the RO granted entitlement to a 10 percent evaluation for bilateral lower extremity sciatic nerve radiculopathy based on the results of a VA examination conducted on April 18, 2016.  In its supplemental statement of the case, the RO treated the Veteran's bilateral radiculopathy as if on appeal.  The Veteran disagreed with this decision in a September 2016 letter to VA and a March 2017 VA Form 21-4138, claiming his bilateral radiculopathy rating warranted at least 30 percent for each extremity.  Consequently, the Board now considers the Veteran's claim for an initial disability rating in excess of 10 percent for service-connected bilateral lower extremity radiculopathy in conjunction with his appeal for entitlement to an increased rating in excess of 20 percent for his lumbosacral strain.  


FINDINGS OF FACT

1.  Prior to April 18, 2016, the Veteran's service-connected lumbosacral strain was manifested by degenerative arthritis of the spine, pain, pain on movement, tenderness, guarding, muscle spasms, fare-ups, and forward flexion of 60 degrees; forward flexion of less than 60 degrees, a combined range of motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, unfavorable ankylosis of the entire thoracolumbar spine and incapacitating episodes having a total duration of at least one week but less than 2 weeks in the past 12 months were not shown. 

2.  Since April 18, 2016, the Veteran's service-connected lumbosacral strain has been manifested by degenerative arthritis of the spine, pain, pain on movement, tenderness, guarding, muscle spasms, fare-ups, forward flexion of 45 degrees, with functional loss caused by pain, weakness, fatigability, and incoordination contributing to an additional loss in range of motion of 15 degrees; unfavorable ankylosis of the entire thoracolumbar spine and incapacitating episodes having a total duration of at least one week but less than 2 weeks in the past 12 months have not been shown. 

3.  Prior to April 18, 2016, bilateral lower extremity sciatic nerve radiculopathy was not shown.  

4.  Since April 18, 2016, the Veteran's service-connected bilateral lower extremity sciatic nerve radiculopathy has been manifested by mild incomplete paralysis of the sciatic nerve; incomplete paralysis that is moderate or moderately severe and bowel or bladder impairment or any other neurological abnormality has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbosacral strain prior to April 18, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  The criteria for a disability rating of 40 percent, but no more, for lumbosacral strain have been met effective April 18, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

3.  The criteria for an compensable rating prior to April 18, 2016, and a rating in excess of 10 percent since that date, for bilateral radiculopathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating in excess of 20 percent for his service-connected lumbosacral strain and an increased initial rating in excess of 10 percent for his service-connected bilateral lower extremity sciatic nerve radiculopathy.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

With regard to functional loss, 38 C.F.R. § 4.40 (2016) provides that such loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (2016) (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or misaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).  

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to April 18, 2016

For the period prior to April 18, 2016, the Veteran has been assigned a 20 percent rating for his lumbar spine disability under 38 C.F.R. § 4.71a, DC 5237 (2016) (addressing lumbosacral strain).  Ratings under this Diagnostic Code are assigned based on the General Rating Formula for Diseases of the Spine or based on incapacitating episodes, whichever results in the higher evaluation.  Under these bases, a rating in excess of 20 percent is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
See 38 C.F.R. § 4.71a, DCs 5237, 5243 (2016).

Based on the evidence of record, a rating in excess of 20 percent is not warranted for the period prior to April 18, 2016.  Specifically, at a VA examination in April 2011, the Veteran's forward flexion was 60 degrees.  During the examination, the examiner noted no muscle spasms, atrophy of muscle, guarding, tenderness, weakness, or flare-ups, but did find pain on motion.  Ankylosis was not noted and no intervertebral disc syndrome was observed.  No radiculopathy was present. 

Similarly, at a VA examination in November 2012, the Veteran's range of motion results remained unchanged.  Forward flexion was 60 degrees.  The examiner noted tenderness, guarding, flare-ups, and functional loss due to pain.  There was no additional loss in range of motion upon repetitive testing.  Although the Veteran reported constant pain and difficulty walking and standing, he further indicated that his disability did not affect his ability to work.  No ankylosis was noted, and no intervertebral disc syndrome was observed.  No radiculopathy was present. 

As these clinical findings demonstrate, limitation of flexion to 30 degrees or less, favorable ankylosis, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks were not shown prior to April 18, 2016.  Thus, a rating in excess of 20 percent for the period prior to April 18, 2016 is not warranted. 

Since April 18, 2016

Next, the Veteran underwent a VA examination on April 18, 2016, and, based on that examination, the Board finds that a 40 percent rating is warranted for the Veteran's lumbosacral disability since that date.  Specifically, on that occasion, his forward flexion was 50 degrees.  While it is true that this is greater than that required for an increased rating, the Board has also considered that the Veteran has displayed additional indications of pain and limitation, especially during flare-up conditions.  Therefore, in the Board's view, the Veteran's functional limitation is best characterized by a 40 percent disability rating.  

However, a rating in excess of 40 percent is not warranted since April 18, 2016.  Specifically, In order to warrant a rating in excess of 40 percent under this formula, the evidence must show: 
* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5237); or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5242 (2014).  (60 percent under DC 5243).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

Here, at the April 2016 VA examination, while the Veteran showed limited flexion and extension, his measurable ranges of motion demonstrate that ankylosis is not shown.  Moreover, no intervertebral disc syndrome was observed.  Incapacitating episodes and ankylosis were not present.  

Next, at a VA examination in February 2017, forward flexion was 45 degrees.  The Veteran reported flare-ups and difficulty standing.  The examiner noted pain on weight bearing and further stated that pain, fatigue, and weakness contributed to functional loss.  Mild bilateral radiculopathy of the sciatic nerve was noted.  Intervertebral disc syndrome was observed but incapacitating episodes and ankylosis were not present.  Therefore, as ankylosis or incapacitating episodes have not been shown, a rating in excess of 40 percent is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Specifically, the Veteran's complaints of pain and how this affects his back functioning have been evaluated and discussed above.  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  Moreover, as a rating in excess of 40 percent requires ankylosis rather than restricted range of motion for the period since April 18, 2016, the Deluca criteria cannot be used to achieve the higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran that his back disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms, as this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his lumbar spine disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbosacral strain has been provided by the medical examiners who have examined the Veteran during the current appeal and who have rendered pertinent medical opinions in conjunction with their evaluations.  The findings of these examiners (as provided in the examination reports) directly address the criteria under which the Veteran's disorder has been evaluated.  Consequently, while the Board notes that while the Veteran's statements regarding his symptomology are credible, they are nevertheless outweighed by the objective medical evidence of record, which is more probative in value on this issue.  38 C.F.R. §4.71a, Diagnostic Code 5237 (2016); See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Radiculopathy

When evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2016), General Formula, Note 1.  

Here, the Veteran is already in receipt of separate 10 percent disability rating for neurological symptoms in each lower extremity under 38 C.F.R. § 4.71a , DC 8520 (2016), which addresses paralysis, neuritis, and neuralgia of the sciatic nerve.  The Board agrees that this is the most appropriate diagnostic code.  Under this Diagnostic Code, a 10 percent rating when there is incomplete paralysis that is "mild" in nature, a 20 percent rating is warranted when there is incomplete paralysis that is "moderate" in nature, and a 40 percent rating is warranted when there is incomplete paralysis that is moderately severe. 

Based on the evidence of record, a compensable rating prior to April 18, 2016, and a rating in excess of 10 percent since that date, for the Veteran's bilateral radiculopathy of the lower extremities have not been met.  

Specifically, at the Veteran's VA examinations conducted in April 2011 and November 2012, his peripheral nerves were normal and no neuropathy was observed.  Next, at a VA examination in April 2016, the Veteran's neurological symptoms were limited to intermittent dull pain and mild numbness in the right and left lower extremities.  As a result of these examination results, the Veteran was diagnosed with mild bilateral lower extremity radiculopathy involving the sciatic nerve.  

Next, at a VA examination in February 2017, the Veteran's neurological test remained essentially unchanged.  Although the Veteran had decreased sensation to touch in his right and left lower legs and ankles in addition to his feet and toes, his symptoms were again limited to intermittent dull pain and mild numbness in the right and left lower extremities.  

Although VA examiners have confirmed the diagnosis of mild bilateral lower extremity sciatic nerve radiculopathy, the clinical evidence of record does not demonstrate that these symptoms meet the criteria for moderate or moderately severe paralysis. 

Additionally, the clinical evidence does not indicate the presence of bladder or bowel incontinence.  In fact, the 2016 and 2017 VA examiners specifically found no bowel, bladder, or other neurological abnormality associated with the Veteran's low back disability.  Thus, based on the objective medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a bowel or bladder impairment, or any other neurological abnormality associated with his low back disability.  

The Board finds that these VA examination reports are entitled to significant probative weight as to the severity of the Veteran's low back injury.  There is no evidence that the examiners were not competent and credible, and their examination reports are based on accurate facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board further finds that all potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Extraschedular Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of the Veteran's relevant symptoms related to the issues on appeal, to include his stated symptoms with respect to his daily life, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, and the medical evidence does not show, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. Accordingly, this case does not present exceptional circumstances such that extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim, is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record does not suggest, nor does the Veteran specifically allege, that his service-connected back disorder renders him unemployable.  Therefore, Rice is inapplicable in this case.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014).  38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required.  

With respect to the duty to assist, VA must also obtain all records of medical treatment or examination at VA facilities.  38 U.S.C.A. § 5103A(c)(2) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Here, the Board finds that all necessary assistance was provided to the Veteran.  Specifically, all VA treatment records have been obtained, as well as any existing relevant private treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard to increased ratings, examinations will be considered adequate as long as the examiner is apprised of a sufficient number of relevant facts to provide an informed opinion concerning the level of disability at the time of the examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the Veteran was provided with VA examinations in April 2011, November 2012, April 2016, and February 2017.  In each of these examinations, examiners noted the Veteran's history of lumbosacral strain and his subjective reports of symptomatology.  Each examiner conducted a thorough objective examination of the Veteran's lumbosacral spine and peripheral neuropathy and recorded his or her findings in their respective examination reports.  Between the Veteran's account of his symptoms and the examiners' objective examinations, the Board finds that all of the examiners were apprised of a sufficient number of relevant facts to provide informed opinions concerning the severity of the Veteran's lumbosacral strain and peripheral neuropathy at the time of these examinations.  As such, the Board finds that all examination reports were adequate for rating purposes.  Nieves-Rodriguez, 22 Vet. App. 295.

Finally, the Board also notes that this appeal was remanded in August 2015 to obtain a new VA examination.  To the extent the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet App. 141, 146-47 (1999).  As noted above, the Veteran was provided with VA examinations in April 2016 and February 2017, both of which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and thus, there is no Stegall violation. 

For the reasons cited above, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

Entitlement to a rating in excess of 20 percent for lumbosacral strain prior to April 18, 2016, is denied.  

Entitlement to a rating of 40 percent, but no more, for lumbosacral strain is granted effective April 18, 2016.  

Entitlement to a compensable rating for bilateral lower extremity sciatic nerve radiculopathy prior to April 18, 2016, is denied.  

Entitlement to increased initial disability ratings in excess of 10 percent for bilateral lower extremity sciatic nerve radiculopathy since April 18, 2016, is denied.  



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


